416 F.2d 18
Marion J. E. TARWATER, Petitioner-Appellant,v.UNITED STATES of America, Appellee.
No. 23764.
United States Court of Appeals Ninth Circuit.
September 30, 1969.

Marion J. E. Tarwater, in pro. per.
John P. HyLand, U. S. Atty., William B. Shubb, James J. Simonelli, Asst. U. S. Attys., Sacramento, Cal., for appellee.
Before CHAMBERS and CARTER, Circuit Judges, and JAMESON,* District Judge.
PER CURIAM:


1
Tarwater is serving a prison sentence for forging a United States treasury check. He pleaded guilty.


2
He brought in district court a proceeding under 28 U.S.C. § 2255. He had a hearing on this collateral attack. He was denied relief and appeals.


3
His point about not having counsel when he pleaded guilty is no good. The record shows that at arraignment he was informed at length as to his right to counsel and he expressly waived assignment of counsel.


4
His contention that he was drunk, or nearly so, when he pleaded guilty and when he was sentenced was not substantiated at the hearing and was properly rejected.


5
His argument that he was not guilty was really made for the first time on appeal. Such a contention would come too late in district court and certainly comes too late here.


6
Order affirmed.



Notes:


*
 The Honorable William J. Jameson, United States District Judge for the District of Montana, sitting by designation